 1

 2

 3

 4

 5

 6

 7                         UNITED STATES DISTRICT COURT
 8                                EASTERN DISTRICT OF CALIFORNIA

 9

10    DWIGHT LARRY BRADFORD,                                1:17-cv-01601-LJO-SKO (PC)

11                        Plaintiff,
                                                            ORDER ON STIPULATION TO
12             v.                                           EXTEND STAY OF ACTION

13    SHERMAN, et al.,                                      (Doc. 39)

14                        Defendants.
15

16            This case is set for a settlement conference before the undersigned at the U. S. District
17   Court, 2500 Tulare Street, Fresno, California 93721 in Courtroom #7, on October 17, 2019, at
18   11:00 a.m. Pursuant to the stipulation of the parties and good cause having been shown, the
19   Court’s Order referring the Case to Post-Screening ADR Project and Staying the Case for 90
20   Days, dated June 27, 2019, shall be modified to extend the stay of the action to October 25, 2019.
21
     IT IS SO ORDERED.
22

23   Dated:     August 14, 2019                                         /s/   Sheila K. Oberto            .
24                                                       UNITED STATES MAGISTRATE JUDGE

25

26

27
28



                                                        1
